Markewich, J.
(dissenting). I do not agree with the premise of the majority that, simply because there was some aggrandizement of the trust estate — actually comparatively small, not “vast” — during the trustee’s stewardship, it was a “good ' stewardship ’ ’ and “is to be commended. ’ ’ From the description in the papers of the method, or lack thereof, of fulfillment of the trustee’s duty, it might with equal efficiency have been carried out, as put in the argument, by the doorman on duty. Whatever accretion there was to the trust might just as well be credited to a generally rising market as to a claimed watchful and prudent management; one shudders to envision what could have happened in a period of decline. The Surrogate was only partially correct in ruling that some of the objections made by the guardian should be tried out. All should come under the scrutiny of the examination and cross-examination of the trial *109process and I believe therefore that we should reverse, deny summary judgment outright, and direct trial of the issues.
McGivern and Tilzer., JJ., concur with Nunez, J.; Markewich, J., dissents in an opinion in which Stevens, P. J., concurs.
Order, Surrogate’s Court, New York County, entered on March 19, 1973, modified, on the law, ;so as to grant summary judgment dismissing the objections of the guardian ad litem pertaining to: the shares of common stock of Parke, Davis & Company and of the Boeing Company on the merits, and otherwise affirmed with $60 costs and disbursements payable out of the trust fund to all parties appearing separately and filing separate briefs.